Fill in this information to identify the case:

Debtor 1     TY W LANG

Debtor 2        SALLY K LANG
(Spouse, if filing)

United States Bankruptcy Court for the                              District of     Arizona
                                                                                    (State)

Case number      3:19-bk-09391-DPC




Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security intere st in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of Creditor:        Quicken Loans Inc.                                           Court claim No. (if known):   3

Last 4 digits of any number you
use to identify the debtor’s account:       3009

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?
     No

     Yes. Date of the last notice:

Part 1:     Itemize Postpetition Fees, Expenses, and Charges
Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not includ e any
escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously
approved an amount, indicate that approval in parentheses after the date the amount was incurred.
Description                                                              Dates Incurred                                           Amount
 1.Late Charges                                                                                                         (1)   $

 2.Non-sufficient funds (NSF) fees                                                                                      (2)   $

 3.Attorney Fees                                                                                                        (3)   $

 4.Filing fees and court costs                                                                                          (4)   $

 5.Bankruptcy/Proof of claim fees                                        8/14/2019                                      (5)   $   500.00

 6.Appraisal/Broker’s price opinion fees                                                                                (6)   $

 7.Property inspection fees                                                                                             (7)   $

 8.Tax advances (non-escrow)                                                                                            (8)   $

 9.Insurance advances (non-escrow)                                                                                      (9)   $

10.Property preservation expenses. Specify:                                                                             (10) $

11.Other. Specify:       Plan Review                                     8/1/2019                                       (11) $    150.00

12.Other. Specify:                                                                                                      (12) $

13.Other. Specify:                                                                                                      (13) $

14.Other. Specify:                                                                                                      (14) $

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2                      Notice of Postpetition Mortgage Fees, Expenses, and Charges                                  page 1
            Case 3:19-bk-09391-DPC                    Doc Filed 08/20/19 Entered 08/20/19 10:31:37                                    Desc
                                                      Main Document   Page 1 of 4
Debtor 1          TY W LANG                                                      Case Number (if known)    3:19-bk-09391-DPC
                  First Name            Middle Name      Last Name



Part 4:
                  Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box.
           I am the creditor.
           I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.
 X         /s/ Janet M. Spears                                                            Date    August 16, 2019
           Signature


Print:             Janet M. Spears                                                       Title:   Agent for Creditor
                   First Name            Middle Name      Last Name

Company:           Aldridge Pite, LLP

Address:           4375 Jutland Dr. Suite 200; P.O. Box 17933
                   Number                Street

                   San Diego             CA            92177-0933
                   City                  State                        Zip Code

Contact phone      (858)-750-7600                                                        Email    jspears@aldridgepite.com




Official Form 410S2                  Notice of Postpetition Mortgage Fees, Expenses, and Charges                             page 2
            Case 3:19-bk-09391-DPC                     Doc Filed 08/20/19 Entered 08/20/19 10:31:37                          Desc
                                                       Main Document   Page 2 of 4
  1   Janet M. Spears (SBN 023833)
      jspears@aldridgepite.com
  2   Cassandra Edmiston (SBN )
      cedmiston@aldridgepite.com
  3   ALDRIDGE PITE, LLP
      4375 Jutland Drive, Suite 200 P.O. Box 17933 San Diego, CA 92177-0933 Telephone: (858)
  4   750-7600 Facsimile: (619) 590-1385
  5   Attorneys for Quicken Loans
  6                              UNITED STATES BANKRUPTCY COURT
  7                        DISTRICT OF ARIZONA - PRESCOTT DIVISION
  8
       In re                                              Chapter 13
  9
       TY W LANG and SALLY K LANG,                        Case No. 3:19-BK-09391-DPC
 10
                       Debtor.                            PROOF OF SERVICE
 11
 12
               I, Lauren Timby, declare that:
 13
               I am employed by Aldridge Pite, LLP. My business address is: Fifteen Piedmont Center,
 14
      3575 Piedmont Road, N.E., Suite 500, Atlanta, GA 30305. I am over the age of eighteen years
 15
      and not a party to this case.
 16
               I hereby certify that a copy of the foregoing Notice of Postpetition Mortgage Fees,
 17
      Expenses, and Charges was served on August 20, 2019. Service was accomplished by the
 18
      method and to the following as indicated:
 19
 20
 21
                          BY ELECTRONIC NOTICE OR FIRST CLASS MAIL
 22
                                                 Debtors:
 23                                            TY W LANG
                                              SALLY K LANG
 24                                   7273 E. WOOLSEY RANCH RD.
                                      PRESCOTT VALLEY, AZ 86314
 25
                                                 (Via U.S. Mail)
 26
 27
 28
                                                      -1-                  CASE NO. 3:19-bk-09391-DPC
                                                PROOF OF SERVICE
Case 3:19-bk-09391-DPC           Doc Filed 08/20/19 Entered 08/20/19 10:31:37          Desc
                                 Main Document   Page 3 of 4
  1                                          Debtors’ Attorney
                                             Benjamin Wright
  2                                         Wright Law Offices
                                         2999 N. 44th St. Suite 600
  3                                         Phoenix, AZ 85018
                                           bwright@wloaz.com
  4                                            (Via Email)

  5                                         US TRUSTEE;
                                  USTPRegion14.PX.ECF@USDOJ.GOV
  6                                          (Via Email)

  7                                              Trustee:
                                             Edward J. Maney
  8                                    101 N. First Ave., Suite 1775
                                            Phoenix, AZ 85003
  9                                    service@maney13trustee.com
                                               (Via Email)
 10
 11         I declare under penalty of perjury that the foregoing is true and correct.

 12
 13   Dated: August 20, 2019                       /s/ Lauren Timby
                                                   LAUREN TIMBY
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  -2-                         CASE NO. 3:19-bk-09391-DPC
                                            PROOF OF SERVICE
Case 3:19-bk-09391-DPC         Doc Filed 08/20/19 Entered 08/20/19 10:31:37               Desc
                               Main Document   Page 4 of 4
